DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 31 December 2021 is acknowledged.  In light of Applicant’s arguments, as well as the search conducted by the examiner which did not prove a serious burden to examine both inventions, the restriction requirement has been reconsidered and is hereby withdrawn.
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, and 10 are objected to because of the following informalities:
In claim 1, line 1: “comprises” should apparently read --comprising--.
In claim 3, lines 12-13: “the detecting portion” should apparently read –the second detecting portion--.
In claim 10, line 4: “moves” should apparently read --move--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the probing device" in lines 4-5.  It is not clear which of the two probing devices this refers to (i.e., each detecting portion is mounted with a probing device).
Claim 6 recites the limitations "the first telescopic arm" in line 2, “the first extending arm” in line 2, “the second telescopic arm” in line 3, and “the second 
Claim 7 recites the limitation "the ground" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the neutrons" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the probing device" in line 4.  It is not clear which of the two probing devices this refers to (i.e., each detecting portion is mounted with a probing device).
Claim 13 recites the limitation "the acquired signals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 also recites the limitation “a signal acquisition unit configured to collect the gamma rays detected by the detection portion” in lines 2-3.  It is unclear if this is intended to mean that the signal acquisition unit physically collects/captures the gamma rays (and if so, how this is performed) or if it is intended to mean some sort of signal processing (and if so, what sort).
Claim 14 recites the limitation "the calculated boron " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the irradiation time" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-16 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 17 recites the limitation "the neutrons" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “the target” in line 4 and "the acquired signals" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 also recites the limitation “a signal acquisition unit configured to collect the gamma rays detected by a detection portion” in lines 2-3.  It is unclear if this is intended to mean that the signal acquisition unit physically collects/captures the gamma rays (and if so, how this is performed) or if it is intended to mean some sort of signal processing (and if so, what sort).
Claim 19 recites the limitations “the concentration” in lines 3-4 and "the calculated boron " in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the irradiation time" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are also rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta (U.S. Pub. No. 2015/0366519 A1).
Regarding claim 1, Furuta discloses a photon emission detection device (Abstract; [0001]-[0002]; Figs. 1, 2, 7-9) comprising: a treatment bed 20 ([0037]) and a detecting portion including a first detecting portion 1 and a second detecting portion 2 on two sides of the treatment bed respectively, wherein the first detecting portion and the second detecting portion move away from or close to each other so that the detecting portion forms a ring whose radius is configured to be increased or decreased, and the ring surrounds the treatment bed (Figs. 1, 2, 7-9; [0030]; [0050]; [0065]-[0066]; [0076]).
Regarding claim 2, Furuta discloses that each of the first and second detecting portions is mounted with a probing device 3/4 configured to rotate relative to the treatment bed, and the detecting portion detects gamma rays generated by a boron 
Regarding claim 5, Furuta discloses that at least one of the first detecting portion and the second detecting portion rotates relative to the treatment bed (Fig. 2; [0031]-[0033]).
Regarding claim 8, Furuta discloses that the treatment bed moves back and forth in the ring formed by the detecting portion ([0037]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7, and 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3, 4, 6, and 7, none of the prior art of record teaches or reasonably suggests such first and second supporting frames.  Furuta, Daghighian (U.S. Pub. No. 2012/0068076 A1), and Pelizzari et al. (U.S. Pub. No. 2006/0113482 A1) each teach single movable/portable supporting frames/pedestals for photon emission detection portions, but fail to teach such dual supporting frames that are disposed on two sides of the treatment bed.  Regarding claims 9-20, none of the prior art of record .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Majewski et al. (U.S. Pub. No. 2020/0261043 A1) teaches a photon emission detection device comprising first and second portions that collectively form a ring and may be moved away from each other or towards each other.  Treffert (U.S. Pub. No. 2015/0087960 A1), Teshigawara (U.S. Pub. No. 2012/0253096 A1), Yamaya et al. (U.S. Pub. No. 2012/0165651 A1), and Reitzel (U.S. Pub. No. 2008/0272284 A1) each teach a photon emission detection device comprising first and second portions that collectively form a ring on opposing sides of a treatment bed.  Yamaya et al. (U.S. Pub. No. 2011/0224534 A1) teaches a photon emission detection device comprising first and second portions that collectively form a ring on opposing sides of a patient, wherein the first and second portions are rotatable and may have a variable distance between them.  Gagnon et al. (U.S. Pub. No. 2011/0024636 A1) teaches a photon emission detection device comprising movable detectors that may be re-positioned to form larger or smaller detector rings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791